Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner recognizes Applicant Arguments/Remarks Made in an Amendment filed April 14th, 2021 has amended claim 1, cancelled claim 5, and has left 2, 3, 4, 6, and 7 in their original format. 
Regarding the rejections under 35 U.S.C. § 103 in view of Kaisha and Piccione, Applicant's arguments filed April 14th, 2021 have been fully considered but are moot because the claims have been amended. The arguments in the remarks pertain to the amended claims and not the claims addressed by the Non-Final Rejection on January 15th, 2021. Therefore, they are addressed in the office action below. 
Regarding the rejections under 35 U.S.C. § 103 in view of Stuart and Piccione, Applicant traverses that Stuart nor Piccione discloses claim 1’s limitation that the water discharge port is provided to avoid a region overlapping with the heat exchanger case from a point of view as seen in an up-down direction. Examiner disagrees and references the annotated Figure 1 of Stuart in the Non-Final Rejection. Stuart’s water discharge port 50 is outside of what the Examiner is considering the heat exchanger case as indicated in annotated Figure 1.
Applicant further traverses that Stuart and Piccione would not be obvious to combine because one teaches an inclined surface while the other teaches a flat surface. Applicant further states that a skilled artisan might make the bottom 48 flat rather than inclined, but it is unlikely they would modify bottom 48 to have both a parallel face and two inclined faces. Examiner remarks that this argument is in reference to an amended claim and is addressed in the rejection below. 
Applicant's arguments filed April 14th, 2021 have been fully considered but are moot because the claims have been amended. The arguments in the remarks pertaining to the amended claims and th, 2021 are addressed in the office action below.
Regarding the rejections under 35 U.S.C. § 103 in view of Stuart, Piccione, and Sullivan, Applicant argues that there is no reason to combine the prior art and that Stuart and Piccione do not have enough substance to reject the independent claim. Examiner disagrees and maintains rejection. 
Applicant's arguments filed April 14th, 2021 have been fully considered but are moot because the claims have been amended. The arguments in the remarks pertaining to the amended claims and not the claims addressed by the Non-Final Rejection on January 15th, 2021 are addressed in the office action below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (Foreign Patent No. EP1026454) in view of Piccione (US Patent No. 8869548) and in further view Morris (US Patent No. 3997073).
Regarding Claim 1, Kaisha teaches a combustion apparatus (Figure 1 and 2) comprising: a combustion portion (4, gas burner) configured to generate combustion gas (paragraph 0027); a heat exchanger (12 & 15) of latent heat recovery type configured to exchange heat with combustion gas generated by the combustion portion (4, paragraph 0031); heat exchanger case (1) having an internal space (3) and configured to accommodate the heat exchanger (12 or 14) in the internal space (3, Figure 2 & paragraph 0029); an exhaust portion (annotated Figure 2) connected to a peripheral edge (annotated Figure 2) which is one of an upper peripheral edge (annotated Figure 2) and a lower peripheral edge (annotated Figure 2) of the heat exchanger case (3), having an exhaust vent (21) configured to exhaust combustion gas which has passed through the heat exchanger case (3, paragraph 
[AltContent: textbox (Kaisha: Figure 2)]
    PNG
    media_image1.png
    713
    658
    media_image1.png
    Greyscale

However Kaisha fails to teach having a bottom surface including a first face parallel to the peripheral edge, a second face inclined relative to the peripheral edge of the heat exchanger case to have a down grade toward the first face, and a third face inclined relative to the peripheral edge of the heat exchanger case to have a down grade toward the first face, the third face being adjacent to and 
Piccione teaches having a bottom surface (68) including a first face (68) parallel to the peripheral edge (see Figure 2), and a drainage water discharge port (22) configured to discharge drainage water from the first face (68) of the bottom surface (68) in order to provide an assembly construction that provides reduced time and costs (abstract).
[AltContent: textbox (Piccione: Figures 1 and 2)]
    PNG
    media_image2.png
    589
    621
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the bottom surface of Kaisha to include a first face parallel to the peripheral edge, and a drainage water discharge port configured to discharge drainage water from the first face of the bottom 
Morris teaches a second face inclined relative (25) to the peripheral edge of the heat exchanger case (upper edge of wall 30) to have a down grade toward the first face (15), and a third face (25) inclined relative to the peripheral edge of the heat exchanger case (upper edge of wall 30) to have a down grade toward the first face (15), the third face being adjacent to and joined to the first face and the second face (Figure 1) to collect a liquid and cause same to flow by force of gravity into and upon the central pan portion (column 2 line 66 to column 3 line 4) which is the liquid collection area (column 2 lines 18 to 27). 
[AltContent: textbox (Morris: Figure 1)]
    PNG
    media_image3.png
    291
    356
    media_image3.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the inventions was effectively filed to modify the combined teachings to include a second face inclined relative to the peripheral edge of the heat exchanger case to have a down grade toward the first face, and a third face inclined relative to the peripheral edge of the heat exchanger case to have a down grade toward the first face, the third face being adjacent to and joined to the first face and the second face in view of the teachings of Morris to collect a liquid and cause same to flow by force of gravity into and upon the central pan portion which is the liquid collection area.

Regarding Claim 2, as applied to claim 1, the combined teachings teach the invention as described above but fail to teach wherein the exhaust portion has a rising portion rising from the bottom surface and the drainage water discharge port is arranged at a corner formed by the bottom surface and the rising portion.
Piccione further teaches wherein the exhaust portion (37, 36, air outlet, column 8 lines 19 to 33) has a rising portion (36, 62) rising from the bottom surface (68) and the drainage water discharge port (22) is arranged at a corner formed by the bottom surface (68) and the rising portion (36, 62, column 9 lines 19 to 27) in order to provide an assembly construction that provides reduced time and costs (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the exhaust portion has a rising portion rising from the bottom surface and the drainage water discharge port is arranged at a corner formed by the bottom surface and the rising portion in view of the further teachings of Piccione in order to provide an assembly construction that provides reduced time and costs.
Regarding Claim 3, as applied to claim 2, the combined teachings teach the invention as described above and further teach wherein the rising portion (Piccione: 36, 62, claim 2) is composed of an outer wall (Piccione: 36, claim 2) of the exhaust portion (Piccione: 37, 36, air outlet, claim 2).
Regarding Claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the drainage water discharge port (Piccione: 22) is provided .
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (Foreign Patent No. EP1026454) in view of Piccione (US Patent No. 8869548) and Morris (US Patent No. 3997073) as applied to claim 2 and in further view of Teller (US Patent No. 5979172).
Regarding claim 4, the combined teachings teach the invention as described above and further teach wherein the rising portion (Piccione: 36, 62) is arranged in the exhaust path (Piccione: 37, 36, air outlet) but fail to teach wherein the rising portion is a plate member arranged in the exhaust path.  
Teller teaches wherein the rising portion is a plate member (baffle) arranged in the exhaust path to route condensate (column 7 lines 28 to 32). 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the rising portion is a plate member arranged in the exhaust path in view of the teachings of Teller to route condensate.
For clarity, the rising portion may be either a back wall or a plate member in light of the Applicant’s specification. The combined teachings teach the overall structure of the invention except the rising portion being a plate member. Teller teaches that a plate member used to route condensate is known in the art. Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include a plate member to route condensate. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (Foreign Patent No. EP1026454) in view of Piccione (US Patent No. 8869548) and Morris (US Patent No. 3997073) as applied to claim 6 in further view of Sullivan (US Patent No. 5071027).

Sullivan teaches wherein the first face (28) is provided with a guiding inclined face (35, Figure 2) having a down grade (column 4 lines 10 to 17) toward the drainage water discharge port (36, Figure 1) in order to provide subsequent discharge to a conventional drain (column 4 lines 45 to 53).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the first face of the combined teachings to include wherein the first face is provided with a guiding inclined face having a down grade toward the drainage water discharge port in view of the teachings of Sullivan in order to provide subsequent discharge to a conventional drain.
[AltContent: textbox (Sullivan: Figure 1)]
    PNG
    media_image4.png
    454
    539
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamada (US Publication No. 20070221143) teaches a heat exchanger and water heater. 

Paller (US Patent No. 8683993) teaches a header box for a furnace that collects condensate. Bouman (US Patent No. 4356794) teaches a hot water boiler.
Khan (US Patent No. 8056553) teaches a condensate pan with condensate trap.
McNeil (US Patent No. 6868689) teaches a condensate drain pan. 
Makuh (US Patent No. 3097507) teaches an adjustable evaporator assembly.
Ebel (US Patent No. 4010863) teaches a combined container for new and waste crankcase oil. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762